Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 of our reports dated February 28, 2008 (which reports express unqualified opinions and include explanatory paragraphs regarding the adoption of Financial Accounting Standards Board Financial Interpretation No. 47, Accounting for Conditional Asset Retirement Obligations in 2005, and Statement of Financial Accounting Standards No. 123 (revised 2004), Share-Based Payment and Statement of Financial Accounting Standards No. 158, Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans - an amendment of FASB Statements No. 87, 88, 106, and 132R in 2006, and Financial Accounting Standards Board Financial Interpretation No. 48, Accounting for Uncertainty in Income Taxes in 2007), relating to the consolidated financial statements and financial statement schedules of PNM Resources, Inc., and the effectiveness of PNM Resources, Inc.’s internal control over financial reporting, appearing in the Annual Report on Form 10-K of PNM Resources, Inc. for the year ended December 31, 2007, and our report dated September 14, 2007, appearing in the Annual Report on Form 11-K of PNM Resources, Inc. Employee Stock Purchase Plan for the year ended June 30, 2007. /s/ DELOITTE & TOUCHE LLP Dallas,
